Citation Nr: 1030476	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-10 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a right arm disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

3.  Entitlement to an initial, compensable evaluation for 
arthritis of the right leg.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to March 
1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran's claims were remanded by the 
Board in September 2009 for further development.

The issue of entitlement to an initial evaluation in 
excess of 30 percent for optic neuritis, right eye, has 
been raised by the record (see Written Brief Presentation, 
May 17, 2010, p. 2), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this claim, and 
therefore the claim is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right arm 
(other than shoulder) disorder.

2.  The Veteran's degenerative joint disease of the right 
shoulder was not manifest during service, was not manifest within 
one year of separation, and any current degenerative joint 
disease, right shoulder, is not attributable to service.

3.  The Veteran's service-connected arthritis of the right leg is 
manifested by arthritis of the right knee with a 5 degree 
limitation of extension and flexion to 135 degrees.  However, 
objective range of motion testing did not demonstrate flexion to 
45 degrees or less, nor was extension limited to 10 degrees.

4.  Arthritis of the right hip is not manifested by limitation of 
abduction of the thigh, with motion lost beyond 10 degrees, or 
flexion limited to 30 degrees, and ankylosis of the hip has not 
been demonstrated.


CONCLUSIONS OF LAW

1.  A right arm disorder was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Degenerative joint disease of the right shoulder was neither 
incurred in nor aggravated by service and may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for an initial evaluation of 10 percent for 
arthritis of the right knee/leg have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2009).

4.  The criteria for the assignment of an initial rating in 
excess of 10 percent for arthritis of the right hip are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a 
including Diagnostic Codes 5010, 5250, 5251, 5252, 5253 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Letters dated in November 2002 
and May 2005, prior to initial adjudication, informed the Veteran 
of the information necessary to substantiate his claims.  He was 
also informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  

As to the issue of higher initial disability ratings, an 
increased rating is a "downstream" issue.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  This 
initial letter did not inform him of the information necessary to 
establish an effective date or disability rating.  However, an 
additional notice letter, issued in March 2006, informed the 
Veteran of the manner in which VA assigns initial ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, supra.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) (2009).

The Board notes that efforts were made to obtain the Veteran's 
service treatment records.  In this case, the Veteran's service 
treatment records were likely destroyed in a fire, and are 
unavailable for review.  See Notice, October 2001.  When a 
veteran's service records are unavailable, VA's duty to assist, 
the duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The 
Board's analysis of the Veteran's claim has been undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to evaluate 
and discuss all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the etiology of his claimed right arm and 
right shoulder disorders in July 2005, and an additional 
examination to assess the current severity of his service-
connected hip and knee disabilities in April 2009 and November 
2009, respectively.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The VA opinions obtained in this case 
are adequate, as each is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to each issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The VA examination reports are thorough 
and supported by the record.  The examinations noted above are 
therefore adequate upon which to base a decision.  Further, the 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran claimed that he has disorders of the 
right arm, and right shoulder (to include degenerative joint 
disease), as a result of an accident during his period of active 
service.  According to the Veteran, he attempted to hitch a ride 
on a 2 1/2 ton truck, just after the end of World War II, in 1946.  
He stated that the driver, assuming that the Veteran was already 
in the truck, sped away, throwing the Veteran out of the back 
while traveling at a high speed.  He further stated that he 
landed on his right side, then tumbled down into a ditch and 
became entangled in barbed wire.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  The record establishes that 
the first post-service evidence of right shoulder pain occurred 
in 1999 (see private medical reports, September 1999), 
approximately 52 years after separation.  Therefore, the 
presumption does not apply in this case.

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with degenerative disc disease of the right shoulder.  
See VA examination report, July 2005.  Thus, element (1) of 
Hickson has been satisfied for this issue, in that the Veteran 
has demonstrated that he has a current diagnosis.  As explained 
in greater detail below, the Veteran's claims file is silent for 
a diagnosis of a current right arm disorder.

Right shoulder disorder

Regarding an in-service diagnosis for a right shoulder disorder, 
the Veteran's separation examination is negative for any 
musculoskeletal defects.  See examination report, February 1947.  

Post-service, a private treatment report from September 1999 
noted that the Veteran had an accident while water skiing, 
injuring his right shoulder and right hip.  At that time, the 
Veteran reported that the pain had been getting worse.  

The Veteran was afforded a VA orthopedic examination in July 
2005.  At that time, he reported the details of his in-service 
accident.  The examiner also reviewed the private treatment 
reports indicating a right shoulder injury in 1999.  X-ray 
evidence revealed advanced osteoarthritis of the right shoulder.  
There was no fracture or joint misalignment, but there was severe 
narrowing of the glenohumeral joint space, with associated 
subchondral sclerosis and cyst formation.  A large entophyte at 
the inferior aspect of the glenohumeral joint was also observed, 
as well as osteophyte involvement of the superior humeral head 
and AC joint.  

The examiner opined that the Veteran's shoulder disorder was most 
likely aggravated by, or a result of, a ski fall in 1999.  In 
support of his opinion, the examiner noted that the Veteran's 
separation examination was negative for a musculoskeletal 
disorder.  And, while she conceded that prior injury can lead to 
the early development of arthritis, no documentation of shoulder 
pain exists prior to the Veteran's ski accident in 1999, to 
include imaging studies.  

In contrast, a private provider issued a statement in April 2006 
noting that the Veteran had arthritis in his right shoulder.  
According to the provider, based on an examination, it was his 
opinion that his arthritis stemmed from an injury that occurred 
in 1946.  No rationale for this opinion was provided.

When facing conflicting medical opinions, the Board must weigh 
the credibility and probative value of each opinion, and in so 
doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board attaches limited probative value to the 
private medical opinion of April 2006.  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the rationale it 
was based on a history given by the Veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a veteran's statements renders a medical 
report not credible only if the Board rejects the statements of 
the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court held that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for private medical 
opinions.  The Court added, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  By 
contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file. 

The Board finds that the April 2006 opinion, which stated that 
the Veteran's right shoulder disorder was the result of an in-
service accident, is insufficient to provide a credible nexus to 
his period of active service.  The examiner did not provide any 
specific discussion of the medical principles involved.  
Significantly, the Veteran's physician failed to discuss how the 
Veteran's disorder was caused by the in-service accident, and he 
pointed to no specific facts in this case to support his 
conclusion.  The examiner also failed to discuss the Veteran's 
1999 water skiing accident.    

Instead, the Board attaches the most probative value to the VA 
opinion dated in July 2005.  The opinion was well-reasoned, 
detailed, consistent with other evidence of record, included 
prior medical reports, and included a review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.).  The VA examiner discussed pertinent 
medical findings, and described her opinion in detail.  The 
opinion was consistent with the documentary record which showed 
no complaints of right shoulder pain until 1999, following a ski 
accident in which the Veteran's right shoulder was injured.  The 
Board notes further, that after reviewing all of the opinions of 
record, the VA examiner noted that, while the Veteran's prior 
accident could have laid the groundwork for early onset of 
arthritis, the lack of complaints of shoulder pain until 1999 
made it less likely as not that the Veteran's degenerative joint 
disease was incurred during his period of active duty.

Additional private treatment reports and VA outpatient reports 
have been reviewed, to include additional VA outpatient treatment 
reports received following the Board's September 2009 remand, 
however the record is devoid of any other positive or negative 
medical nexus opinion.  

As to the Veteran's assertions that his claimed disorder is 
causally-related to an undocumented, in-service accident, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held 
that, in some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the Board 
in the first instance.  The Court set forth a two-step analysis 
to evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury for 
which lay evidence is competent evidence.  If so, the Board must 
weigh that evidence against the other evidence of record.  See 
Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. 
March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992) (single judge decisions may be relied upon for any 
persuasiveness or reasoning they contain).  

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service accident.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, 
the Veteran's statements regarding the details of his in-service 
accident are competent, and must be given proper weight due to 
the lack of service treatment records.  

While the Veteran is competent to report the details of an in-
service fall, the Veteran has not been shown to be competent to 
link his claimed disorder to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Therefore, although the statements of the Veteran 
offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between his claimed disorder and his period of service.

Based on the foregoing, the Board finds that the most probative 
evidence of record establishes that the Veteran's degenerative 
joint disease of the right shoulder had its onset years after the 
Veteran separated from service and is unrelated thereto.  The 
Board may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.  See Colvin.  As noted, the July 2005 VA medical 
opinion is afforded more probative weight that the conflicting 
private medical opinion of record.  Therefore, the Board also 
finds that the most probative evidence of record does not 
establish a proximate link between an accident in active service 
and his current diagnosis of degenerative joint disease, right 
shoulder.

In sum, the competent evidence does not establish that the 
Veteran's degenerative joint disease began in service.  There are 
no contemporaneous records of any complaints, findings, 
treatment, or diagnosis of a shoulder disorder for many years 
after separation.  In fact, the record establishes that 
approximately 52 years after separation, the Veteran filed a 
claim for service connection for a right shoulder disorder.  This 
significant lapse of time is highly probative evidence against 
the Veteran's claim of a nexus between this disorder and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that a significant lapse in time between service 
and post-service medical treatment may be considered in the 
analysis of a service connection claim).  Moreover, the most 
probative evidence establishes that the current shoulder disorder 
is not etiologically related to service, as supported by the 
documentary record.  Instead, the VA examiner of record noted 
that the Veteran's degenerative joint disease was most likely 
related to a post-service water skiing accident.   

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2009).  Therefore, the preponderance is against the 
Veteran's claim for entitlement to service connection for 
degenerative disc disease of the right shoulder, and it must be 
denied.

Right arm disorder

Turning to the question of in-service disease or injury, the 
Board notes that, although the Veteran's service treatment 
records are missing from the file, his separation examination is 
silent for a diagnosis of any musculoskeletal disorder.  See 
examination report, February 1947.  

Post-service, the Board notes that the Veteran's medical record 
does not contain a diagnosis of arthritis, or any other disorder 
of the right arm.  Private medical reports, following the 
Veteran's water skiing accident, do not indicate complaints of 
right arm pain.  

During his July 2005 VA orthopedic examination, it was noted that 
the Veteran complained of right shoulder pain following a ski 
accident in 1999.  The Veteran's history of injuring his right 
arm following an in-service accident was noted as well.  On 
examination, however, a right arm disability, separate from that 
of a disorder of the right shoulder, was not diagnosed.  Instead, 
the examiner diagnosed advanced osteoarthritic changes of the 
right shoulder, and osteoarthritic changes of the AC joint, which 
are both right shoulder disorders.  While right arm pain was 
noted, this pain was not attributed to an actual diagnosis of a 
right arm disorder.

The Veteran's VA outpatient reports contain a diagnosis for 
degenerative joint disease of the right shoulder, but they are 
silent for a current diagnosis of a right arm disorder.

As shown above, element (1) of Hickson has not been satisfied for 
a right arm disability for which the Veteran has claimed service 
connection, as the Veteran has not provided evidence of a current 
disability for this issue.

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board notes, once again, that the Veteran is competent to 
attest to factual matters of which he had first-hand knowledge, 
e.g., experiencing hard fall during service.  See Espiritu.  
Therefore, although the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, he is 
competent to report the circumstances of an in-service accident.  
However, the medical evidence of record does not identify any 
current right arm disorder.

As there are no in-service or post-service records to demonstrate 
the existence of a right arm disorder, the competent evidence 
does not establish that the Veteran currently suffers from the 
claimed disorder.  Moreover, the Veteran himself has not 
identified the nature of any current right arm disorder.  
Therefore, although the Veteran has identified an accident during 
service as the cause a right arm disorder, there is no medical 
evidence of a current diagnosis.  

As such, the Veteran's claims file does not contain competent, 
medical evidence to demonstrate that the Veteran has been 
diagnosed with a right arm disorder, aside from his right 
shoulder, during the pendency of his appeal.  As to the Veteran's 
statements that he has experienced pain since his period of 
active service, and acknowledging that the Veteran is competent 
to report pain since service, the Board notes again that there is 
no current diagnosis of record of an actual right arm disability.  
The Court has held that pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

Accordingly, the Board finds that the most probative evidence of 
record establishes that the Veteran does not have a current 
diagnosis of a right arm disorder.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The 
preponderance is against the Veteran's claim, and therefore his 
claim for service connection must be denied.

III. Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  In this 
case, the evidence of record does not establish additional, 
distinct time periods where the Veteran's service-connected 
disabilities resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with    38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2009).  

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on the 
basis of range of motion, VA must also consider the extent the 
Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 
4.40, 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
non-compensable under a limitation-of-motion code, but there is 
at least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  The criteria for rating traumatic 
arthritis under this code directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the 
limitation of motion is non-compensable under the appropriate 
codes, a rating of 10 percent may be applied to each such major 
joint or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In 
the absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups, will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Right Leg/Knee

In the present case, the Veteran is currently service-connected 
for arthritis, right leg, evaluated as non-compensable pursuant 
to Diagnostic Code 5010.  He contends that a higher rating is 
warranted for his service-connected disability.  

With respect to limitation of motion, normal range of knee motion 
is 140 degrees of flexion and zero degrees of extension.  See 38 
C.F.R. § 4.71, Plate II (2009).  With the foot at a 90 degree 
angle to the ankle, as the neutral or starting position, a normal 
(full) range of ankle motion is defined as follows: from 0 
degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 
degrees of plantar flexion.  Id.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (2009).  Diagnostic Code 
5260 is applicable when the evidence demonstrates limitation of 
flexion.  Diagnostic Code 5260 provides for a 10 percent 
evaluation when flexion is limited to 45 degrees.  A 20 percent 
evaluation is warranted where flexion is limited to 30 degrees.  
A 30 percent evaluation may be assigned where flexion is limited 
to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).  

Diagnostic Code 5261 provides for a 10 percent evaluation when 
extension is limited to 10 degrees.  A 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 percent 
evaluation may be assigned where the evidence shows extension 
limited to 20 degrees.  For a 40 percent evaluation, extension 
must be limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both 
a limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
See Id.

With respect to instability, Diagnostic Code 5257 provides for a 
10 percent evaluation where there is mild recurrent subluxation 
or lateral instability, a 20 percent evaluation where there is 
moderate recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  

Under Diagnostic Code 5271, moderate limitation of motion of the 
ankle warrants a 10 percent disability rating, and marked 
limitation of motion of the ankle warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a (2009).

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, regarding 
the Veteran's claim for an increased rating for right knee laxity 
under Diagnostic Code 5257, the Board must evaluate the evidence 
of record and reach a decision that is equitable and just.  See 
38 C.F.R. § 4.6 (2009)

A VA examination, conducted in March 2005, revealed that the 
Veteran complained of right leg pain, though the pathology 
described was not in the knee or ankle.  The Veteran did not 
complain of pain isolated at the knee or ankle, and as such the 
examiner did not conduct range of motion testing at that time.  
See VA examination report, March 2005.

An April 2009 VA examiner diagnosed the Veteran with S1 
radiculopathy and/or neuropathy of the right lower extremity.  
See VA examination report, April 2009.

Following a September 2009 Board remand, the Veteran was afforded 
an additional examination, for the purpose of range of motion 
testing, in November 2009.  At that time, the Veteran complained 
of pain in the right knee and right ankle.  The Veteran reported 
pain, incoordination with poor circulation, an episode eight 
months prior when the right knee gave way, swelling, weakness, 
and "loose" motion.  Instability was not reported.  There were 
no episodes of dislocation or subluxation.  There were no 
episodes of locking.  The Veteran did not report any flare-ups.  
The examiner noted that there were no constitutional symptoms of 
arthritis present.  The limitation on standing, which the Veteran 
reported, was related to a loss of circulation below the knees.  
A tender right patellar tendon was also noted.  

With regard to the right ankle, the Veteran did not report giving 
way, instability, pain, stiffness, weakness, incoordination, 
decreased speed of joint motion, dislocation, subluxation, 
locking, effusions, symptoms of inflammation, or any other 
symptoms.

X-rays of the right ankle revealed a small plantar calcaneal spur 
and evidence of an old injury of the medial malleolus.  X-rays of 
the right knee revealed mild degenerative changes with normal 
bony alignment.  Flexion and extension of the right knee was from 
5 to 135 degrees with no additional limitation or objective 
evidence of pain following repetitive motion.  There was no 
objective evidence of pain during testing of the right ankle, and 
range of motion was normal.  Range of motion of the right ankle 
was reported to be 0 to 5 degrees of dorsiflexion and 0 to40 
degrees of plantar flexion.  The same range of motion findings 
were reported for the left ankle, and the examiner also noted 
under the heading " Other Significant Physical Findings" that 
the ankle motion was normal for this Veteran.

Although the examiner ultimately diagnosed the Veteran with mild 
arthritis, right knee, it was noted that some of the symptoms 
described may reflect neuropathy, a vascular condition, or other 
pathology.  See VA examination report, November 2009.

After careful review of the record, the Board finds that the 
medical evidence of record supports an evaluation of 10 percent 
for arthritis, right knee, pursuant to Diagnostic Code 5010, as 
some limitation of motion (limitation of extension to 5 degrees 
and flexion to 135 degrees) has been demonstrated on objective 
testing.  However, the Veteran is not entitled to a 20 percent 
disability rating pursuant to this code, as x-ray evidence of 
arthritis in two or more major joints of the right leg (other 
than the right hip for which a separate evaluation has been 
assigned) and incapacitating exacerbations have not been 
demonstrated.  As the Veteran does not have a diagnosis of 
arthritis in his right ankle, only one joint was affected (right 
knee).  As such, a higher rating under Diagnostic Code 5010 is 
not applicable in this case.

As there were no reports or findings of instability, the Board 
finds that a rating in excess of 10 percent under Diagnostic Code 
5257 is not warranted.

With respect to range of motion, while the November 2009 VA 
examination report noted slight limitation of extension of the 
right knee, the medical evidence of record does not show any 
findings of limitation of flexion limited to 45 degrees or less 
or extension limited to 10 degrees or more, as contemplated by a 
higher evaluation based on limitation of motion per Diagnostic 
Codes 5260 or 5261.  The examiner also reported that the 
Veteran's range of motion of the right ankle was normal for him.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's service-
connected right knee disability.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes.  In 
this regard, the Board observes that Diagnostic Codes 5258 and 
5259 do not apply to the Veteran's current disability because 
there is no evidence of semilunar dislocated cartilage or removal 
of the semilunar cartilage.  In addition, as the evidence of 
record fails to demonstrate ankylosis or impairment of the tibia 
or fibula, the Veteran is not entitled to a separate or higher 
rating under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that 
the Veteran has some limitation of right knee motion, there is a 
lack of objective medical evidence showing that the Veteran 
suffers any additional measurable functional loss and/or 
limitation of motion during flare-ups or with use above and 
beyond the limitation already considered.  In fact, the most 
recent VA examination of record noted that the Veteran did not 
report flare-ups, and that there was no objective pain or 
additional limitation of motion following repetitive testing.

Regarding the Veteran's April 2009 diagnosis of 
radiculopathy/neuropathy of the right lower extremity, the Board 
has also considered the applicability of an additional neurologic 
rating.  However, as the April 2009 examiner noted that the 
radiculopathy emanated from the Veteran's spine at S1, and not 
from any service-connected right knee disorder, any neurological 
manifestation of the spine is unrelated to the issue at hand.

Thus, the Board finds that the Veteran is entitled to an 
evaluation of 10 percent, but no higher, for right knee 
arthritis.

Right Hip

In the present case, the Veteran is currently service-connected 
for arthritis of the right hip, rated at 10 percent disabling 
pursuant to 5010-5253.  He contends that a higher rating is 
warranted.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2009), provide the criteria for rating hip and thigh 
disabilities.  

Diagnostic Code 5250 requires ankylosis of the hip.  Diagnostic 
Code 5251 provides a maximum rating of 10 percent for limitation 
of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for limitation 
of flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating where 
flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when there 
is limitation of abduction of the thigh such that the legs cannot 
be crossed or there is limitation of rotation such that it is not 
possible to toe out more than 15 degrees.  A 20 percent rating 
requires limitation of abduction with motion lost beyond 10 
degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or femur.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5250 (2009).

The Veteran was afforded a VA examination in March 2005.  At that 
time, the Veteran reported right-sided, radiating hip pain, as 
well as a tingling sensation.  On objective testing, right hip 
flexion was to 90 degrees, with pain at the end of motion.  
Internal rotation was to 5 degrees, right hip external rotation 
was to 20 degrees, abduction was 0-40 degrees, and adduction was 
from 0-10 degrees, with pain at the end of each motion. There 
were no changes following repetitive movement.  He was diagnosed 
with traumatic arthritis, right hip, even though x-rays were 
still pending at the time of the examination.  See VA examination 
report, March 2005.

The Veteran was afforded an additional VA examination in April 
2009.  At that time, the Veteran reported pain, instability, 
stiffness, weakness, and incoordination in the right hip.  The 
Veteran did not report giving way, dislocation, subluxation, or 
any other symptoms.  He noted that he was not able to stand for 
more than a few minutes, or walk more than a few yards.  However, 
he did not use any assistive devices at the time of the 
examination.  Range of motion testing revealed right hip flexion 
to 80 degrees, extension to 0 degrees, and abduction to 30 
degrees.  He was able to cross his right leg over his left, in 
addition to flexing with toes out greater than 15 degrees.  There 
was no ankylosis, nor was there any additional limitation or 
objective evidence of pain following repetitive motion.  X-rays 
revealed mild joint space narrowing and sclerosis.  Ultimately, 
the Veteran was diagnosed with mild osteoarthritis of the right 
hip joint.  See VA examination report, April 2009.

Applying the pertinent legal criteria to the facts of this case, 
the Board finds that the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 percent for 
the Veteran's right hip disability.  The medical evidence of 
record supports an evaluation of 10 percent for arthritis, right 
hip, pursuant to Diagnostic Code 5010, as some limitation of 
motion has been demonstrated on objective testing.  However, the 
Veteran is not entitled to a 20 percent disability rating 
pursuant to this code, as incapacitating exacerbations have not 
been reported.  

Review of the range-of-motion findings from the each VA 
examination indicates that abduction of the right hip was to 40 
degrees in 2005 and to 30 degrees in 2009, which does not 
approach the limitation of abduction required for a 20 percent 
rating under Diagnostic Code 5253 (10 degrees).  Similarly, the 
findings from each examination indicate that flexion was to 90 
degrees in 2005 and 80 degrees in 2009, which does not approach 
the limitation of flexion required for a 20 percent rating under 
Diagnostic Code 5252 (30 degrees).

A review of the other potentially-applicable diagnostic codes 
providing a rating in excess of 10 percent for disability of the 
hip and thigh codified at Diagnostic Codes 5250-5255 does not 
reveal any other provision under which increased compensation 
would be warranted, as review of the medical records does not 
reflect ankylosis of the right hip (Diagnostic Code 5250); flail 
joint (Diagnostic Code 5254); or a fracture or malunion of the 
right femur (Diagnostic Code 5255).

Also considered by the Board are the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the effects of 
pain in assigning a disability rating, as well as the provisions 
of 38 C.F.R. § 4.45 and the holding in DeLuca, 8 Vet. App 202.  
Although the Veteran reported pain associated with his service-
connected hip disability, the April 2009 examiner concluded that 
there did not appear to be any pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  As such, the 
pain experienced by the Veteran is encompassed in the currently 
assigned 10 percent disability rating, and an additional increase 
due to functional impairment would not be appropriate under the 
criteria of 38 C.F.R. §§ 4.40 and 4.45 (2009).

The Board acknowledges the Veteran's statements that his hip 
disability is worse than the assigned 10 percent rating.  
However, objective examination evidence is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone, without the demonstration 
of medical expertise or objective testing, cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
bilateral hip disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Therefore, following a thorough review of all available evidence, 
the Board concludes that the Veteran's disability is properly 
rated at 10 percent disabling, and that an evaluation in excess 
of 10 percent is not appropriate at this time.

Extra-Schedular Consideration

The Board lastly has considered whether either claim should be 
referred for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability 
may be approved, provided the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.

A review of the record reveals that the RO declined to refer the 
evaluation of the Veteran's disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule. Id.  
If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement to a 
higher initial evaluation.  In this instance, the rating criteria 
are not inadequate.  A higher rating is available for each 
disability under the Diagnostic Code, however, the Veteran simply 
does not meet those criteria.  Therefore, the Board finds no 
basis for further action on this question with regard to this 
issue.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
The preponderance is against the Veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for a right arm disorder is 
denied.

Entitlement to service connection for degenerative joint disease 
of the right shoulder is denied.

Entitlement to an evaluation of 10 percent, but no higher, for 
arthritis of the right knee/leg is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for 
arthritis of the right hip is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


